Citation Nr: 0104630	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  97-04 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic left hip condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 1996 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which found that new and 
material evidence had not been presented to reopen a prior 
final rating decision denial of service connection for a left 
hip condition. 


FINDINGS OF FACT

1.  A rating decision in February 1992 denied service 
connection for chronic hip pain and degenerative arthritis, 
and the RO notified the veteran of this decision and of his 
appellate rights; the veteran entered a notice of 
disagreement in July 1992; the RO issued a statement of the 
case in August 1992; and the veteran did not thereafter enter 
a substantive appeal. 

2.  Evidence received since the February 1992 rating 
decision, either by itself or in connection with evidence 
previously assembled, is not of sufficient significance that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a chronic left hip 
disorder.


CONCLUSIONS OF LAW

1.  The February 1992 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 
(2000).

2.  The evidence received since the February 1992 rating 
decision is not new and material, and the veteran's claim for 
service connection for a chronic left hip condition is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a 
chronic left hip condition.  The requirement of submitting 
new and material evidence to reopen a claim is a material 
legal issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 138, 1383-84 (Fed. Cir. 1996).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2000).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  Where a veteran who 
served for 90 days or more during a period of war develops 
arthritis to a degree of 10 percent or more within one year 
from separation from such service, such disease may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

The claim for service connection for chronic hip pain and 
degenerative arthritis was originally denied by the RO in 
February 1992.  In the same month, the RO notified the 
veteran of this decision and of his appellate rights.  The 
veteran entered a notice of disagreement in July 1992, and 
the RO issued a statement of the case in August 1992.  
However, the veteran did not thereafter enter a substantive 
appeal.  In the absence of a timely appeal (within one year 
of notification of the rating decision), the February 1992 
rating decision denial of service connection for chronic hip 
pain and degenerative arthritis became final.  38 U.S.C.A. 
§ 7105(d).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

Second, when it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993); see 
also 38 U.S.C.A. § 7104(b).  If VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 
(1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

At the time of the RO's February 1992 rating decision, the 
evidence of record included the veteran's service medical 
records and service personnel records.  Service medical 
records showed that in January 1979 the veteran complained of 
a one month history of back pain following a 15 mile run.  He 
reported that a "pop" occurred during spinal manipulation 
by a doctor of osteopathy, the right leg was found to be 6/16 
inch shorter than the left leg, and he was prescribed heel 
lifts.  

During service, on November 11, 1979, the veteran reported 
that he was a marathon runner and had run 26 miles.  He 
complained of left low back pain one week prior which 
fluctuated, but from which he had recovered, and complained 
of muscle spasm two hours prior to this visit.  Examination 
on November 11, 1979 revealed no tenderness, no pain in 
movement of the spine, and a negative examination, resulting 
in a diagnosis of resolved muscle spasm.  

During service, on November 15, 1979, the veteran reported 
that he was a marathoner with a past history of the left leg 
one inch shorter than the right, and complained of left 
sacroiliac joint pain on walking and running.  Physical 
examination revealed no lumbosacral pain on palpation, but 
noted low back pain on sitting, and left sacroiliac joint 
pain on the left with straight leg raising to 85 degrees.  
The impression was questionable degenerative arthritis.  

In service in September 1981, the veteran complained of left 
hip symptomatology which, due to the examiner's illegible 
handwriting, the complaints, findings, and diagnosis are 
difficult to discern.  In October 1981, the veteran 
complained of right hip pain and sacroiliac pain on the left, 
and was found to have full range of motion, while X-rays 
revealed that the right leg was 1/2 inch shorter than the left.  
A May 1982 entry reflects that the veteran was a runner with 
leg length discrepancy, with the right leg 3/4 inch shorter 
than the left, and had marked shoe wear of the posterolateral 
heel area of the right.  An in-service examination in June 
1983 revealed no abnormalities of the spine, including 
musculature.  An April 1984 entry reflects that the veteran 
was healthy, and that he ran and worked out.  A periodic 
examination in May 1988 revealed no abnormalities of the 
spine.  

On a Dental Patient Medical History in August 1991 the 
veteran indicated that he did not have, and had not had, 
arthritis, and indicated that he did not have any diseases or 
conditions not specifically listed on the form.  At the 
retirement examination in August 1991, the veteran indicated 
in a Report of Medical History that he did not have, and had 
never had, swollen or painful joints, bone, joint, or other 
deformity, lameness, or recurrent back pain.  Physical 
examination in August 1991 revealed no abnormalities of the 
veteran's spine, which included musculature.  A CT scan of 
the low back, including L5-S1, was unremarkable.  The 
physician's summary noted that an orthopedic surgeon had 
ascertained that the veteran's "right leg is over 3/4 inch 
shorter than the left leg which contributes to chronic hip 
pain." 

Service personnel records reflect that the veteran retired 
from service in December 1991 after 30 years of service.  On 
his claim for compensation in January 1992, the veteran wrote 
that he had chronic hip pain due to sciatic nerve damage, 
which he wrote began in 1980 at the U.S. Air Force Academy.  

The evidence associated with the claims file after the RO's 
February 1992 rating decision includes the veteran's 
statements, private outpatient treatment records, and VA 
examination reports.  In a statement received in July 1992, 
the veteran wrote that he had chronic hip pain that had been 
recurring for years.  

A letter dated in February 1996 from J. Z., M.D., reflects 
that he had been the veteran's physician since February 1994, 
and that the veteran had chronic low back, left hip, and neck 
pain, and that X-rays had verified degenerative disease in 
the neck and low back.  Dr. J. Z. offered the opinion that 
"[t]hese abnormalities are very likely responsible for [the 
veteran's] chronic back, hip and neck pains."  Various other 
private medical records reflect treatment beginning in 
December 1991 for unrelated disorders.  

A VA examination report dated in April 1996 reflects that the 
veteran complained of chronic low back pain and neck pain, 
and intermittent pain radiating down the back of the left 
thigh, without paresthesias or weakness.  Objective findings 
included pain to palpation over the paraspinous muscles of 
the cervical and lumbar spines, with forward flexion and 
lateral bending symmetric and within normal limits.  The 
diagnosis, based on X-ray findings, was degenerative disc 
disease of the cervical and lumbar spines with resultant 
mechanical low back pain.  Examination of the left hip noted 
the veteran's history of complaints of  pain over the left 
sacroiliac joint and no anterior thigh pain.  Physical 
examination of the hip revealed full and painless range of 
motion of the left hip, and X-ray examination of the hip 
within normal limits, diagnosed as no left hip pathology 
detected.  The final diagnosis was mechanical low back pain 
with degenerative disc disease and spondylosis.  There was no 
diagnosis of a left hip disability.

In a letter dated in December 1999, Dr. J.Z. notes that the 
veteran was being treated by 800 mg. of Ibuprofen, three 
times a day, for constant pain due to arthritis of the neck 
and lower spine.  

Although new, the Board finds that the evidence presented 
after the RO's February 1992 denial, including various 
statements from the veteran, is not material.  Although the 
additional evidence bears directly and substantially upon the 
specific matter under consideration, by itself and in 
connection with evidence assembled previously, it is not so 
significant that it must be considered to decide fairly the 
merits of the claim.  The Board bases this finding on the 
fact that the new evidence reflects no diagnosed disability 
of the left hip, and no medical opinion relating any current 
hip disability to a disease or injury incurred in service.  
These same elements were missing at the time the RO's 
decision in February 1992, when the RO originally denied the 
veteran's claim by finding that none of the available service 
medical records showed a chronic hip disorder in service, 
including that there were no objective clinical findings to 
demonstrate a current hip disability.  

In this regard, while the evidence includes left leg length 
discrepancy, this evidence was a part of the record at the 
time of the February 1992 rating decision.  Also of record at 
the time of the February 1992 rating decision was the August 
1991 in-service examiner's opinion that the veteran's leg 
length discrepancy caused his left hip pain.  However, the 
May 1996 rating decision denied service connection for leg 
length discrepancy, finding that such discrepancy was a 
congenital disorder unrelated to military service, as there 
was no evidence of disease or injury of the left hip during 
service.  Therefore, any evidence tending to relate chronic 
left hip pain to the non-service-connected leg length 
discrepancy would not have to be considered in order to 
fairly decide the merits of the claim for service connection 
for a chronic left hip disorder. 

Likewise, with regard to Dr. J. Z.'s February 1996 opinion 
that tends to relate the veteran's left hip pain to a non-
service-connected low back degenerative disease, because 
service connection for degenerative disease of the low back 
was denied by the May 1996 rating decision.  This evidence 
tending to relate chronic left hip pain to the non-service-
connected low back degenerative disease would not have to be 
considered in order to fairly decide the merits of the claim 
for service connection for a chronic left hip disorder.  The 
February 1996 opinion is based on complaints of left hip pain 
no earlier than February 1994, which is over 2 years after 
service separation.

The veteran's lay statements do not establish the required 
diagnosis or nexus opinion needed to reopen his claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that laypersons are not competent to offer medical opinions); 
see also Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding 
that where resolution of an issue turns on a medical matter, 
lay evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Inasmuch as 
the veteran has not submitted new and material evidence, that 
is, evidence establishing current left hip disability or 
nexus to injury or disease in service, or to a service-
connected disability, his claim may not be reopened and must 
be denied.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 
20.302(b), 20.1103.   


ORDER

New and material evidence not having been submitted, the 
veteran's request to reopen a claim of entitlement to service 
connection for a chronic left hip condition is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

